Citation Nr: 0628903	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  03-14 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for transsection of the left ulnar branch of the 
lateral digital nerve of the left fifth digit.

2.  Entitlement to a compensable disability rating for 
bilateral maxillary sinusitis.

3.  Entitlement to a compensable disability rating for nasal 
rhinitis, status post fracture.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to July 
2000.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) denied the 
benefits sought on appeal.  The veteran perfected an appeal 
of that decision.


FINDINGS OF FACT

1.  The transsection of the left ulnar branch of the lateral 
digital nerve of the left fifth digit is manifested by no 
more than mild impairment of the ulnar nerve.

2.  Bilateral maxillary sinusitis is manifested by complaints 
of monthly nasal congestion and right maxillary pressure and 
pain, without medical evidence of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.

3.  Nasal rhinitis, status post fracture, is manifested by 
complaints of nasal congestion, post-nasal drip, and 
crusting, without medical evidence of obstruction of a nasal 
passage.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for transsection of the left ulnar branch of the 
lateral digital nerve of the left fifth digit are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124, 
Diagnostic Code 8516 (2005).

2.  The criteria for a compensable disability rating for 
bilateral maxillary sinusitis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6513 (2005).

3.  The criteria for a compensable disability rating for 
nasal rhinitis, status post fracture, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Codes 6502 and 6522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in April 2001.  
Because he has appealed the initial ratings, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).
Transsection of the Nerve of the Left Fifth Digit

The veteran's service medical records show that in January 
2000 he incurred a four-centimeter laceration at the base of 
the left fourth and fifth digits, his minor extremity, while 
trying to open a window.  On examination the finger tendons 
were intact, there was full range of motion of the fingers, 
and there was no neurovascular involvement.  When injured the 
veteran complained of numbness in the small finger and the 
lateral aspect of the ring finger, and the injury was 
assessed to rule out a digital nerve laceration.  When 
examined in February 2000 he denied having any problems with 
the fingers on his left hand, and when examined on separation 
from service in May 2000 he had full active range of motion 
in all the joints of the fingers.

With the grant of service connection in April 2001 the RO 
evaluated the residuals of the laceration as an injury to the 
ulnar nerve under Diagnostic Code 8516.  That diagnostic code 
provides a 50 percent disability rating for complete 
paralysis in the minor extremity, characterized as the 
"griffin claw" deformity, due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspace and the thenar and hypothenar eminences; the loss 
of extension of the ring and little fingers, the inability to 
spread the fingers (or reverse), the inability to adduct the 
thumb; flexion of the wrist weakened.  If paralysis is 
incomplete, a 10 percent disability rating applies for mild 
residuals and a 20 percent rating for moderate residuals.  
38 C.F.R. § 4.124a.  The evidence shows that the residual 
disability in the left fifth digit is no more than mild.

The veteran testified in July 2004 that he was unable to 
fully close the left hand, that the finger was stiff and 
numb, and that it was painful when cold.  On a scale of one 
to ten, he described the pain in the finger as being a 
"nine" two or three days a week.  

He underwent a neurological examination in February 2001, 
when he reported experiencing numbness on the ulnar aspect of 
the left fifth digit, and pain "like electricity" with 
lateral bending or extension of the finger.  Physical 
examination revealed no abnormalities other than a loss of 
sensation in the medial (ulnar) aspect of the finger, with 
normal range of motion and strength of the finger.  

According to his VA treatment records, he requested an 
evaluation of the finger in May 2002 when he was applying for 
a new job.  Examination at that time showed no abnormality 
other than slight numbness in the lateral tip of the finger.  
His physician referred him for a physical therapy evaluation 
to determine any functional loss in the left hand.  He then 
denied experiencing any pain in the left hand, and the 
therapist found no evidence of deformity, atrophy, or loss of 
strength.  There was a one to two-centimeter scar on the 
palmar surface of the web space between digits four and five, 
without hypertrophy or keloid formation.  The therapist also 
found reduced sensation in the palmar surface of one-half the 
distal phalanx of digits four and five, with light touch 
intact.  The veteran was able to demonstrate fine movements 
of the hand without compromise, and to fully grip and lift 
with the left hand.  The therapist determined that there was 
no functional loss in the left hand.

When examined in May 2006 the veteran denied that the left 
finger disability interfered with his work as a police 
officer.  His only complaints were pain with cold weather and 
reduced sensation.  On examination the fifth digit lacked 3/4 
of an inch in reaching the palm; there was weakness and 
limitation of flexion of the distal joint; and there was 
reduced sensation in the ulnar aspect of the fifth digit, but 
normal sensation in the radial aspect.

None of the evidence shows any characteristics of a griffin-
claw deformity in the left hand.  Although the veteran has 
limited motion and weakness of the distal joint of the fifth 
digit, the therapist in May 2002 found that he was able to 
fully grip, lift, and demonstrate fine movements with the 
hand, and that the injury did not result in any functional 
limitations.  The Board finds that the complaint of pain with 
cold weather and the limited strength and motion of the 
distal joint, with normal functioning of the remainder of the 
hand, represents no more than mild incomplete paralysis of 
the ulnar nerve.  

The Board finds that the criteria for a higher rating have 
not been met since the initiation of the claim for service 
connection.  Fenderson, 12 Vet. App. at 126-27.  The evidence 
does not show that the laceration scar from the original 
injury is symptomatic to warrant a separate disability 
rating.  See 38 C.F.R. § 4.118.  For these reasons the 
preponderance of the evidence is against the appeal to 
establish entitlement to a rating in excess of 10 percent for 
transsection of the left ulnar branch of the lateral digital 
nerve of the left fifth digit.  See Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001) (the benefit of the doubt 
rule in 38 U.S.C.A. § 5107(b) is not applicable if the Board 
has found that the preponderance of the evidence is against 
the claim).
Bilateral Maxillary Sinusitis

The General Rating Formula for Sinusitis provides a 
10 percent rating if the disorder is manifested by one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The disorder is non-compensable if 
only detected by X-ray.  An incapacitating episode is defined 
as requiring bed rest and treatment by a physician.  
38 C.F.R. § 4.97, Diagnostic Code 6513.

The veteran contends that he is entitled to a compensable 
rating because he has sinus infections three or four times a 
year.  He testified that when the sinus infections occur he 
has to stay in bed.  For the reasons shown below, the Board 
finds that his assertions are not probative and that the 
criteria for a compensable rating are not met.

The service medical records indicate that he was treated for 
sinusitis in October 1996 and January 1997, but an X-ray then 
showed the sinuses to be normal.  The service medical records 
make no further reference to any complaints or clinical 
findings attributed to sinusitis.  When examined in February 
2001 and June 2006 the examiners found no evidence of 
sinusitis.  Although a computerized tomography (CT) scan of 
the sinuses in July 2006 showed mild sinusitis, X-ray 
evidence of sinusitis, in the absence of clinical findings of 
the disorder, warrants no more than a non-compensable rating.  
The examiner expressly found no clinical evidence of a sinus 
infection.  

The VA treatment records reflect the veteran's complaints 
attributed to allergic rhinitis.  In July 2001 he reported 
having sinusitis every three to four months, but his 
complaints were then diagnosed as pharyngitis.  Although his 
complaint of a runny nose in January 2004 was assessed as 
chronic sinusitis, that assessment was based on his report of 
having undergone sinus surgery in service and is not 
supported by clinical evidence of purulent discharge or 
crusting.  His assertion that his upper respiratory 
complaints are due to sinusitis is not probative because he 
is not competent to provide evidence of the etiology of his 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Because the probative evidence does not reflect 
three to six episodes of sinusitis per year, the Board finds 
that the criteria for a compensable rating have not been met 
since the claim was initiated.  Fenderson, 12 Vet. App. 
at 126-27.  For that reason the preponderance of the evidence 
is against the appeal to establish entitlement to a 
compensable disability rating for bilateral maxillary 
sinusitis.  Ortiz, 274 F.3d at 1365-66.
Nasal Rhinitis, Status Post Fracture

The veteran fractured his nose in August 1995 when he was hit 
in the face while playing basketball, which was surgically 
corrected.  Other than treatment for pharyngitis in September 
1995 and the symptoms attributed to sinusitis in October 1996 
and January 1997, the service medical records are silent for 
any complaints or clinical findings pertaining to the upper 
respiratory system.

With the grant of service connection in April 2001 the RO 
evaluated the nasal disability under Diagnostic Code 6502 for 
traumatic deviation of the nasal septum.  That diagnostic 
code provides a 10 percent rating if the disorder results in 
a 50 percent obstruction of the nasal passage on both sides 
or complete obstruction on one side.  See 38 C.F.R. § 4.97.  
The reports of the February 2001 and June 2006 examinations 
and the VA treatment records reflect no deformity of the 
nose, including any obstruction of the nasal passages.  The 
criteria for a compensable rating pursuant to Diagnostic Code 
6502 have not, therefore, been met since the claim was 
initiated.  Fenderson, 12 Vet. App. at 126-27.  

When examined in February 2001 the veteran complained of 
nasal congestion, post nasal drip, sneezing, and watery, 
itchy eyes.  On examination there was mild twisting of the 
nose to the left, but no other deformity.  The nasal airways 
were patent, with no evidence of polyps, pus, or blood.  The 
examiner found that the symptoms were due to rhinitis, 
possibly allergic rhinitis, that was only temporally related 
to the nasal fracture.  The RO included rhinitis in the 
definition of the service-connected disability pertaining to 
the nose.

Allergic or vasomotor rhinitis is rated pursuant to 
Diagnostic Code 6522.  That diagnostic code provides a 
10 percent rating if the disorder is manifested by greater 
than 50 percent obstruction of the nasal passage on both 
sides or complete obstruction of one side.  See 38 C.F.R. 
§ 4.97.  Although the VA treatment records reflect the 
veteran's treatment for chronic rhinitis, multiple 
examinations failed to reveal obstruction of a nasal passage.  
When examined in June 2006 the nasal airways were open 
bilaterally.  The criteria for a compensable rating pursuant 
to Diagnostic Code 6522 have not, therefore, been met since 
the claim was initiated.  Fenderson, 12 Vet. App. at 126-27.  
For these reasons the preponderance of the evidence is 
against the appeal to establish entitlement to a compensable 
rating for nasal rhinitis, status post fracture.  Ortiz, 274 
F.3d at 1365-66.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
higher ratings in February 2005 and May 2006.  In those 
notices the RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 38 C.F.R. § 3.159(b) (2005).  

Although the notices were sent following the decision on 
appeal, the delay in issuing the notices was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notice was sent.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006).  Because entitlement to higher ratings has been 
denied, any question regarding the effective date is moot and 
any deficiency in the content of the notice is not 
prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the VA 
treatment records he identified and provided him VA medical 
examinations in February 2001 and June 2006.  All development 
requested in the Board's February 2005 remand has been 
completed.  The veteran has not indicated the existence of 
any other evidence that is relevant to his claim; as such, 
all relevant data has been obtained for determining the 
merits of his claim and no reasonable possibility exists that 
any further assistance would aid him in substantiating his 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).


ORDER

The appeal to establish entitlement to a rating in excess of 
10 percent for transsection of the left ulnar branch of the 
lateral digital nerve of the left fifth digit is denied.

The appeal to establish entitlement to a compensable rating 
for bilateral maxillary sinusitis is denied.

The appeal to establish entitlement to a compensable rating 
for nasal rhinitis, status post fracture, is denied.




____________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


